EXHIBIT 10.2

EXECUTION COPY



FORM OF SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE



NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS CONVERTIBLE HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), NOR UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THIS SECURITY HAS BEEN ACQUIRED FOR
INVESTMENT AND NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS
CONVERTIBLE MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OF THEM UNDER THE ACT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE
ACCEPTABLE TO THE MAKER THAT SUCH SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE ACT. NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS
CONVERTIBLE MAY BE TRANSFERRED EXCEPT UPON THE CONDITIONS SPECIFIED IN THIS NOTE
AND THE NOTE AND WARRANT PURCHASE AGREEMENT, DATED AS OF EVEN DATE HEREWITH (THE
"PURCHASE AGREEMENT"), AND NO TRANSFER OF THIS SECURITY OR ANY SECURITY INTO
WHICH IT IS CONVERTIBLE SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL SUCH
CONDITIONS SHALL HAVE BEEN COMPLIED WITH. THE TRANSFERABILITY OF THIS SECURITY
AND ANY SECURITY INTO WHICH IT IS CONVERTIBLE IS SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH HEREIN AND IN THE PURCHASE AGREEMENT, A COPY OF WHICH
WILL BE PROVIDED TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO THE MAKER.



COMMERCE ONE, INC.



FORM OF SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE



THIS SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE IS MADE AND DELIVERED
PURSUANT TO A CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED AS OF EVEN DATE
HEREWITH, AND SUBJECT TO THE TERMS AND CONDITIONS THEREOF. THIS SENIOR SECURED
NON-CONVERTIBLE PROMISSORY NOTE IS SECURED BY THE COLLATERAL DESCRIBED IN A
CERTAIN SECURITY AGREEMENT, DATED AS OF EVEN DATE HEREWITH (THE "SECURITY
AGREEMENT").





December 31, 2003

$4,000,000



FOR VALUE RECEIVED, COMMERCE ONE, INC., a Delaware corporation (the "Maker"),
promises to pay to the order of COMVEST INVESTMENT PARTNERS II LLC, a Delaware
limited liability company or its registered assigns (the "Holder") on or before
a date which shall be the earlier of (i) fifteen (15) months following the
Closing Date , (ii) upon a merger or a combination of the Maker or the sale,
transfer or other disposition of all or substantially all of the assets of the
Maker or the Guarantor (other than the SRM Sale (as defined


--------------------------------------------------------------------------------


below), (iii) upon the acquisition of more than Fifty Percent (50%) of the
voting power or capital stock of the Maker as a result of the purchase by a
single entity, person or "group" within the meaning of Rule 13d-1 of the
Securities Exchange Act of 1934, as amended, or (iv) one (1) business day before
the date on which the Maker pays all or substantially all amounts outstanding
under the promissory note due February 22, 2005, payable to PeopleSoft and
entered into in connection with the settlement of certain real estate
obligations of the Maker (the "Maturity Date") the principal amount of Four
Million Dollars ($4,000,000) together with all accrued and unpaid interest
thereon, unless this Note is sooner converted in accordance with the terms set
forth herein. All capitalized terms used but not defined herein shall have the
meaning set forth in the Purchase Agreement.





1. Interest Rate. The unpaid balance of the principal amount of this Note shall
accrue simple interest (the "Interest") at a rate (the "Interest Rate") per
annum as follows:



Months 1-3 of the Note 6% per annum

Months 4-6 of the Note 7% per annum

Months 7-9 of the Note 8% per annum

Months 10-12 of the Note 9% per annum

Months 13-15 of the Note 10% per annum



Interest shall begin accruing as of the date hereof through the Maturity Date or
the date on which this Note is converted, whichever is earlier. Interest shall
accrue on a quarterly basis and on the date of a conversion, if applicable, and
shall be computed on the basis of a 365-day year, for the actual number of days
involved. If an Event of Default (as defined in Section 7 hereof) occurs
hereunder and is continuing, the Interest Rate on the then-unpaid balance of the
principal amount of this Note shall be increased to Twelve Percent (12%) per
annum until such Event of Default has been cured.



2. Payment of Principal Amount and Interest.



(a) In the event this Note has not been converted prior to the Maturity Date,
the unpaid principal amount of this Note, together with any accrued and unpaid
Interest thereon, shall become due and payable in full on the Maturity Date.
Accrued Interest shall be due and payable on a quarterly basis. Such payments
shall be made either by wire transfer or by delivery to the Holder of a
certified or cashier's check payable to the Holder.



(b) In the event this Note is converted in accordance with the terms hereof
prior to the Maturity Date, all accrued and unpaid Interest shall be treated at
the time and in the manner provided for in Section 5 hereof.



3. Prepayment.



(a) Optional Prepayment. Notwithstanding the foregoing, at any time after the
Closing Date and upon at least ten (10) days prior written notice to the Holder
(which notice shall state the principal amount to be prepaid and the proposed
prepayment date), the


2

--------------------------------------------------------------------------------


Maker shall have the right to prepay all or any portion of the then-outstanding
principal balance of this Note, together with accrued but unpaid Interest
thereon, without premium or penalty.





(b) Mandatory Prepayment. The Maker shall be required to prepay all or a portion
of the Note, as the case may be, in accordance with the following:



(i) In the event the Maker or the Guarantor receives payments under the Perfect
Commerce Note (the "Perfect Commerce Note Payments"), the Maker shall prepay all
or a portion of the then-outstanding principal amount of this Note, together
with all accrued but unpaid Interest thereon, using One Hundred Percent (100%)
of the Perfect Commerce Note Payments (or any lesser portion necessary to repay
the then-outstanding principal and interest amounts of the Notes);



(ii) In the event the Maker sells and issues any debt and/or equity securities
(the "Securities Sale") of the Maker for cash (other than Excluded Securities as
defined below), the Maker shall prepay all or a portion of the then-outstanding
principal amount of this Note, together with all accrued but unpaid Interest
thereon, using Fifty Percent (50%) of the net proceeds received by the Maker
from such Securities Sale (or any lesser portion necessary to repay the
then-outstanding principal and interest amounts of the Notes);



(iii) In the event the Maker or the Guarantor, as applicable, sells, transfers
or otherwise disposes of the SRM Business or substantially all of the SRM Assets
for cash (expressly including the sale or exclusive license of the source code
for the underlying business processes applications of the SRM Business) (in each
case, an "SRM Sale"), the Maker shall prepay all or a portion of the
then-outstanding principal amount of this Note, together with all accrued but
unpaid Interest thereon, using One Hundred Percent (100%) of the net proceeds
received by the Maker or the Guarantor, as the case may be, from such SRM Sale
(or any lesser portion necessary to repay the then- outstanding principal and
interest amounts of the Notes); and



(iv) In the event the Guarantor sells, transfers or otherwise disposes of the
whole, but not less than the whole, the Perfect Commerce Note (the "Perfect
Commerce Note Sale"), the Maker shall prepay all or a portion of the
then-outstanding principal amount of this Note, together with all accrued but
unpaid Interest thereon, using One Hundred Percent (100%) of the net proceeds
received by the Guarantor from such Perfect Commerce Note Sale (or any lesser
portion necessary to repay the then-outstanding principal and interest amounts
of the Notes).



For the purposes hereof, "SRM Business" shall mean the portion of the Maker's
and/or the Guarantor's business that provides supplier relationship management
(SRM) business process applications; "SRM Assets" shall mean the tangible and
intangible assets of the Guarantor and the Maker used in connection with the
development, operation and maintenance of the SRM Business. "Perfect Commerce
Note" shall mean the promissory notes, dated January 24, 2003, issued by eScout
LLC and eScout Acquisition LLC in favor of the Guarantor, in the aggregate
principal amount of Two Million One Hundred Eighty-Two Dollars ($2,000,182); and
"Excluded Securities" shall mean equity securities issued pursuant to employee
equity plans, agreements or


3

--------------------------------------------------------------------------------


arrangements, or pursuant to the conversion or exercise, as the case may be, of
preferred stock, warrants, options or other convertible equity of the Company
existing as of the Closing Date.





Any and all prepayments made hereunder shall be made on a pro rata basis between
this Note and the Senior Secured Non-Convertible Promissory Note, dated as of
even date herewith, issued by the Maker in the principal amount of One Million
Dollars ($1,000,000) in favor of DCC Ventures, LLC (the "DCC Note" and together
with this Note, the "Notes"). All such prepayments shall be applied to the
interest outstanding hereunder prior to their application to the outstanding
principal amount hereof. Upon full prepayment of this Note, the Holder shall
surrender this Note for cancellation, after which this Note shall be of no
further force or effect.



4. Security Interest.

(a) Except for the DCC Note, which shall rank equally with this Note, this Note
shall be senior in lien priority to all other indebtedness (existing or future)
of the Maker and the Guarantor (other than (i) the Permitted Liens (as defined
in the Security Agreement) and (ii) the Cambridge Indebtedness, as set forth in
more detail in the Purchase Agreement) This Note, the DCC Note and all other
Obligations (as defined in the Security Agreement) shall be secured by a first
priority perfected lien and security interest in the SRM Assets and all of
Guarantor's rights and obligations under the Perfect Commerce Note, together
with all proceeds and products thereof (the "Collateral"), pursuant to the
Security Agreement.

(b) The Holder shall release and terminate its security interest in the
Collateral in the event the Guarantor or the Maker consummates an SRM Sale in
which the Guarantor or the Maker, as the case may be, receives net proceeds
equal to at least Four Million Dollars ($4,000,000) (the "SRM Security Interest
Release Sale") or a Perfect Commerce Note Sale (the "Perfect Commerce Note
Security Interest Release Sale") in which the Guarantor or the Maker, as the
case may be, receives net proceeds equal to at least One Million Five Hundred
Thousand Dollars ($1,500,000); provided that the Maker shall or shall cause the
Guarantor, as applicable, to notify the Holder at least five (5) days prior to
the consummation of such SRM Security Interest Release Sale or Perfect Commerce
Note Security Interest Release Sale; and provided, further, that Maker or
Guarantor, as the case may be, uses all proceeds (or such lesser amount required
to repay the Notes) of the SRM Security Interest Release Sale or the Perfect
Commerce Note Security Interest Release Sale to repay the Notes within five (5)
Business Days immediately following the consummation of such sale.

5. Conversion.

(a) In the event the Maker fails to make any payment when due hereunder (whether
on the Maturity Date or upon an Event of Default), the Holder shall have the
right to convert (the "Conversion") all or a portion of the then-outstanding
principal amount of this Note, together with all accrued but unpaid Interest
thereon, into shares (the "Conversion Shares") of common stock, par value $.0001
per share of the Maker (the "Common Stock") equal to the number obtained by
dividing the then-outstanding principal amount of this Note, together with all
accrued but unpaid Interest thereon, by the conversion price (the "Conversion
Price"), which shall be equal to Ninety-Percent (90%) of the average closing bid
price for the


4

--------------------------------------------------------------------------------


five (5) trading days immediately following the later of (i) the date of such
default and (ii) the date of issuance of any press release announcing such
default; provided, however, that such conversion shall be limited to the extent
that the number of Warrant Shares plus the number of Conversion Shares issued or
issuable to the Holders shall not exceed an aggregate of 6,653,840 shares of
Common Stock (which shall be equal to Nineteen and Nine-Tenths Percent (19.9%)
of the outstanding shares of Common Stock, as calculated immediately prior to
the Closing (the "Maximum Conversion Amount")). Any principal and Interest
amount that remains after the Conversion of up to the Maximum Conversion Amount
shall remain due and payable on the books of the Company.





(b) Mechanics of Conversion. Within five (5) Business Days of the Conversion of
this Note, the Maker shall issue to the Holder (or to the Holder's designee(s)
set forth in the Holder's conversion election) the number of Conversion Shares
to which the Holder shall be entitled upon such conversion, and shall deliver or
cause to be delivered to the Holder or such designee(s) the certificates
representing such Conversion Shares, together with a written calculation in
reasonable detail of the number of Conversion Shares issuable upon such
exercise. All Conversion Shares issued or delivered upon any conversion
hereunder shall, when issued or delivered, be duly authorized, validly issued,
fully paid and nonassessable. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal to such
fraction multiplied by the per share Conversion Price (as defined above).

(c) Taxes on Conversion. The issuance of certificates for the Conversion Shares
upon conversion of this Note shall be made without charge by the Maker to the
converting Holder for any tax in respect of the issuance of such certificates
and such certificates shall be issued in the name of, or in such names as may be
directed by, the Holder of this Note; provided, however, that neither the Maker
shall be required to pay any tax which may be payable in respect of any transfer
involved in the issuance or delivery of any such certificate in a name other
than that of the Holder of this Note, and neither the Maker nor any affiliate of
the Maker shall be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Maker or such affiliate of the Maker the amount of such tax or shall have
established to the satisfaction of the Maker or such affiliate that such tax has
been paid.

(d) Common Stock Reserved. The Maker shall, at all times during which this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued stock, for the purpose of effecting the conversion of this Note, such
number of its duly authorized shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note. Alternatively, the Maker
shall take all action necessary to cause it to be authorized to issue all
necessary securities issuable upon conversion of this Note. All shares of Common
Stock which may be issued in connection with the conversion provisions set forth
herein will, upon issuance by the Maker, be validly issued, fully paid and
non-assessable.

(e) Legend. Conversion Shares issued pursuant to this Section 5 shall be subject
to a stop transfer order and the certificate or certificates evidencing such
Conversion Shares shall bear the following legend:


5

--------------------------------------------------------------------------------


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATES SECURITIES LAWS."

6. Adjustments.





(a) Merger, Sale of Assets, etc. In the event the Maker, at any time prior to
the Maturity Date or the Conversion, (i) reorganizes (other than a combination,
reclassification, exchange or subdivision); (ii) merges or consolidates the
Maker with or into another corporation in which the Maker is not the surviving
entity, or merges with another corporation in which the Maker is the surviving
entity but the shares of the Maker's capital stock outstanding immediately prior
to the merger are converted by virtue of the merger into other property, whether
in the form of securities, cash or otherwise; or (iii) sells or transfers the
Maker's properties and assets (other than the SRM Sale) as, or substantially as,
an entirety to any other person, then, as part of such reorganization, merger,
consolidation, sale or transfer, provision shall be made so that the Holder
shall thereafter be entitled to receive upon conversion of this Note the number
of securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
securities deliverable upon exercise of this Note would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Note had been converted immediately prior to such reorganization, merger,
consolidation, sale or transfer.





(b) Declaration of Dividends, Stock Splits, etc. In the event the Maker declares
a dividend or distribution of its common stock, or effects a stock split or
reverse stock split with respect to its common stock, or issues any shares of
its common stock by reclassification of shares of its common stock, the
Conversion right of the Maker in effect on the date of such event shall be
adjusted proportionately so that the Holder thereafter shall be entitled to
receive upon exercise pursuant to the terms and conditions hereof the aggregate
number of shares of common stock that such Holder would own or be entitled to
receive after the happening of any of the events mentioned in this Section 6(b)
if this Note had been converted or exchanged immediately prior to the close of
business on the date of such event; provided, however that this Section 6(b)
shall not apply to the declaration or payment of any dividends with respect to
the dividends payable to BayStar Capital II, L.P. ("Baystar") in accordance with
the terms of the Certificate of Designations filed by the Maker in connection
with the transactions contemplated


6

--------------------------------------------------------------------------------


by that certain Securities Purchase Agreement, dated as of July 10, 2003, by and
between Baystar and the Maker.





(c) Written Notice. The Maker shall give written notice to the Holder within ten
(10) days following the consummation of any transaction within the scope of this
Section 6 and provide in such written notice a brief description of the terms
and conditions of such transaction.



(d) Minimal Adjustments. No adjustment in a Conversion Price need be made if
such adjustment would result in a change in such Conversion Price of less than
five cents ($0.05). Any adjustment of less than five cents ($0.05) which is not
made shall be carried forward and shall be made at the time of and together with
any subsequent adjustment which, on a cumulative basis, amounts to an adjustment
of five cents ($0.05) or more in a Conversion Price.



7. Events of Default. This Note shall become due and payable upon any of the
following events, herein called "Events of Default":



(a) failure of the Maker to pay the principal amount, interest or any other
amounts due under this Note as and when due;



(b) a material breach by the Maker or the Guarantor of, or the material failure
by the Maker or the Guarantor to perform, any representation, warranty, covenant
or agreement made by the Maker or Guarantor, as the case may be, in this Note,
the Purchase Agreement, the Warrant, the Security Agreement, the Pledge
Agreement, the Registration Rights Agreement, or any related contained
instrument, document or agreement (subject to any applicable cure periods);



(c) application for, or consent to, the appointment of a receiver, trustee or
liquidator for the Maker or any of its properties;



(d) filing by the Maker of a voluntary petition in bankruptcy or a petition or
an answer seeking reorganization or an arrangement with creditors;



(e) the entry against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within sixty (60) days;



(f) with respect to any instrument or agreement for borrowed money to which the
Maker is a party, (i) an event of default has occurred and has been declared by
any third party to such instrument or agreement, the amount of the declared
default exceeds Fifty Thousand Dollars ($50,000), and such third party has
accelerated any payments due under such instrument or agreement or (ii) an event
of default has occurred and has been declared by any third party to such
instrument or agreement, the amount of the declared default exceeds Three
Hundred Thousand Dollars ($300,000), and the Maker is not actively disputing
such declaration


7

--------------------------------------------------------------------------------


of default after making a good faith determination, with advise of its legal
counsel, that such amount is not due and that the Maker has valid and reasonable
defenses against non-payment of such amount.





(g) the Maker agrees to pay in full settlement of any litigation, proceeding or
action, or a judgment is entered by a court of competent jurisdiction with
respect to any litigation, proceeding or action involving the Maker (other than
any settlement entered into or judgment entered with respect to obligations
incurred by the Maker in the ordinary course of business and which were accrued
for on the balance sheet of the Maker in the ordinary course of business), of at
least Five Hundred Thousand Dollars ($500,000) in any one instance or One
Million One Hundred Thousand Dollars ($1,100,000) in the aggregate, in each case
that is not covered by any insurance maintained by the Maker.



8. Transferability. Subject to compliance with applicable federal and state
securities laws, this Note shall be transferable solely in accordance with
Section 14(a) of the Purchase Agreement. In no event may the Holder assign this
Note separate from as assignment of its rights under the Security Agreement. Any
such transfer shall be effected by the presentation of this Note to the Maker
for transfer, accompanied by a duly completed and executed Assignment Form in
the form attached hereto as Exhibit B, and an opinion of counsel of the Holder
in form reasonably satisfactory to the Maker that the transfer may be properly
made under an exemption from registration under the Securities Act of 1933, as
amended (the "Act") and applicable state securities laws. Any transfer made in
violation of this Section 8 shall be void.



9. Definitions. As used in this Note, the following term shall have the
following meaning:



"Business Day" shall mean any day except a Saturday, a Sunday, or a legal
holiday in the City of New York other than a legal holiday on which the New York
Stock Exchange is open for trading on a regular basis.

10. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing, and shall be deemed delivered upon personal
delivery or facsimile transmission, one (1) business day after being sent via a
reputable nationwide overnight courier services, or two (2) business days after
deposit in the mail addressed as follows:

If to the Maker:

COMMERCE ONE, INC.
One Market Street
Steuart Tower, Suite 1300
San Francisco, CA 94105
Attention: General Counsel
Facsimile No.: (415) 644-8750


With a copy to:


8

--------------------------------------------------------------------------------


Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: N. Anthony Jeffries, Esq.
Facsimile No.: (650) 493-6811


If to the Holder:

ComVest Investment Partners II LLC
830 Third Avenue
New York, NY 10022
Attention: Carl Kleidman
Facsimile No.: (212) 829-5978




With a copy to:




Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue, 14th Floor
New York, NY 10166
Attention: Alan I. Annex, Esq.
Facsimile No.: (212) 801-6400




Either party may change by notice the address to which notices to it are to be
addressed.



11. Successors and Assigns. All covenants, agreements and undertakings in this
Note by or on behalf of any of the parties shall bind and inure to the benefit
of the respective successors and assigns of the parties.



12. Governing Law. This Note shall be governed by, construed under and
interpreted and enforced in accordance with laws of the State of New York,
without giving effect to principles of choice of law. Any action or proceeding
arising out of or relating to this Note shall be commenced in a federal or state
court having competent jurisdiction in the State of New York, and for the
purpose of any such action or proceeding, each of the parties and any assignees
thereof submits to the personal jurisdiction of the State of New York. The
parties hereby irrevocably consents to the exclusive personal jurisdiction of
any state or federal court for New York County in the State of New York or the
Southern District of New York. The parties hereby waive any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Note.

13. Remedies. The Maker stipulates that the remedies at law of the Holder in the
event of any default or threatened default by the Maker in the performance of or
compliance with any of the terms of this Note are not and will not be adequate,
and that such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.


9

--------------------------------------------------------------------------------




14. Amendments. The terms and provisions of this Note may not be modified,
altered or amended except in accordance with Section 9 of the Security
Agreement.



15. Headings. The descriptive headings of the several paragraphs of this Note
are inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Maker has executed this Note and has delivered it to the
Holder, on the day and year first above written.



COMMERCE ONE, INC.



 

By: /s/ Charles Boynton

Name: Charles Boynton

Title: Chief Financial Officer



 

ACKNOWLEDGED AND AGREED TO BY:



COMMERCE ONE OPERATIONS, INC.



 

By: /s/ Charles Boynton

Name: Charles Boynton

Title: Chief Financial Officer




11

--------------------------------------------------------------------------------


Exhibit A



 

FORM OF CONVERSION NOTICE



 

 

TO: Commerce One, Inc.



The undersigned owner of the Senior Secured Non-Convertible Promissory Note,
dated December ___, 2003 (the "Note"), issued by Commerce One, Inc. (the
"Maker") hereby irrevocably exercises the option to convert $_______________ of
the principal amount of and accrued and unpaid interest on the Note into
Conversion Shares, in accordance with the terms of the Note. The undersigned
directs that the Conversion Shares issuable and certificates therefor (to the
extent that certificates evidencing Conversion Shares are then being issued by
the Maker) deliverable upon the exchange, be issued in the name of and
delivered, if appropriate, to the undersigned unless a different name has been
indicated below.



The undersigned also hereby represents that the representations and warranties
provided by the undersigned in Section 6 of the Purchase Agreement are true and
correct in all material respects as if made on and as of the date hereof.



Dated: _____________________



Signature: _______________________



 

 

 

Please issue Conversion Shares

to the following individual or entity, if different from above:



Name: ___________________________

Address: ___________________________

___________________________

___________________________

___________________________

(including zip code)



Social Security Number

or EIN Number: ___________________________




12

--------------------------------------------------------------------------------


Exhibit B



ASSIGNMENT



 

FOR VALUED RECEIVED, the undersigned Holder of the attached Senior Secured
Non-Convertible Promissory Note (the "Note") issued by Commerce One, Inc. (the
"Maker") hereby sells, assigns and transfers unto the persons below, all right,
title and interest of the undersigned in and to the obligations evidenced by the
Note, and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to transfer the Note on the books of the Maker with full power
of substitution in the premises.



Dated: _________________________



 

 

 

Signature: ________________________



Fill in for new Registration of Note:



_________________________________

Name of Noteholder



 

Address of Noteholder: __________________________

__________________________

__________________________


13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


EXECUTION COPY



FORM OF SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE



NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS CONVERTIBLE HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), NOR UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THIS SECURITY HAS BEEN ACQUIRED FOR
INVESTMENT AND NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS
CONVERTIBLE MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OF THEM UNDER THE ACT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE
ACCEPTABLE TO THE MAKER THAT SUCH SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE ACT. NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT IS
CONVERTIBLE MAY BE TRANSFERRED EXCEPT UPON THE CONDITIONS SPECIFIED IN THIS NOTE
AND THE NOTE AND WARRANT PURCHASE AGREEMENT, DATED AS OF EVEN DATE HEREWITH (THE
"PURCHASE AGREEMENT"), AND NO TRANSFER OF THIS SECURITY OR ANY SECURITY INTO
WHICH IT IS CONVERTIBLE SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL SUCH
CONDITIONS SHALL HAVE BEEN COMPLIED WITH. THE TRANSFERABILITY OF THIS SECURITY
AND ANY SECURITY INTO WHICH IT IS CONVERTIBLE IS SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH HEREIN AND IN THE PURCHASE AGREEMENT, A COPY OF WHICH
WILL BE PROVIDED TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO THE MAKER.



COMMERCE ONE, INC.



FORM OF SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE



THIS SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE IS MADE AND DELIVERED
PURSUANT TO A CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED AS OF EVEN DATE
HEREWITH, AND SUBJECT TO THE TERMS AND CONDITIONS THEREOF. THIS SENIOR SECURED
NON-CONVERTIBLE PROMISSORY NOTE IS SECURED BY THE COLLATERAL DESCRIBED IN A
CERTAIN SECURITY AGREEMENT, DATED AS OF EVEN DATE HEREWITH (THE "SECURITY
AGREEMENT").





December 31, 2003

$1,000,000



FOR VALUE RECEIVED, COMMERCE ONE, INC., a Delaware corporation (the "Maker"),
promises to pay to the order of DCC VENTURES, LLC, a Nevada limited liability
company or its registered assigns (the "Holder") on or before a date which shall
be the earlier of (i) fifteen (15) months following the Closing Date, (ii) upon
a merger or a combination of the Maker or the sale, transfer or other
disposition of all or substantially all of the assets of the Maker or the
Guarantor (other than the SRM Sale (as defined below), (iii) upon the
acquisition


--------------------------------------------------------------------------------


of more than Fifty Percent (50%) of the voting power or capital stock of the
Maker as a result of the purchase by a single entity, person or "group" within
the meaning of Rule 13d-1 of the Securities Exchange Act of 1934, as amended, or
(iv) one (1) business day before the date on which the Maker pays all or
substantially all amounts outstanding under the promissory note due February 22,
2005, payable to PeopleSoft and entered into in connection with the settlement
of certain real estate obligations of the Maker (the "Maturity Date") the
principal amount of Four Million Dollars ($4,000,000) together with all accrued
and unpaid interest thereon, unless this Note is sooner converted in accordance
with the terms set forth herein. All capitalized terms used but not defined
herein shall have the meaning set forth in the Purchase Agreement.





1. Interest Rate. The unpaid balance of the principal amount of this Note shall
accrue simple interest (the "Interest") at a rate (the "Interest Rate") per
annum as follows:



Months 1-3 of the Note 6% per annum

Months 4-6 of the Note 7% per annum

Months 7-9 of the Note 8% per annum

Months 10-12 of the Note 9% per annum

Months 13-15 of the Note 10% per annum



Interest shall begin accruing as of the date hereof through the Maturity Date or
the date on which this Note is converted, whichever is earlier. Interest shall
accrue on a quarterly basis and on the date of a conversion, if applicable, and
shall be computed on the basis of a 365-day year, for the actual number of days
involved. If an Event of Default (as defined in Section 7 hereof) occurs
hereunder and is continuing, the Interest Rate on the then-unpaid balance of the
principal amount of this Note shall be increased to Twelve Percent (12%) per
annum until such Event of Default has been cured.



2. Payment of Principal Amount and Interest.



(a) In the event this Note has not been converted prior to the Maturity Date,
the unpaid principal amount of this Note, together with any accrued and unpaid
Interest thereon, shall become due and payable in full on the Maturity Date.
Accrued Interest shall be due and payable on a quarterly basis. Such payments
shall be made either by wire transfer or by delivery to the Holder of a
certified or cashier's check payable to the Holder.



(b) In the event this Note is converted in accordance with the terms hereof
prior to the Maturity Date, all accrued and unpaid Interest shall be treated at
the time and in the manner provided for in Section 5 hereof.



3. Prepayment.



(a) Optional Prepayment. Notwithstanding the foregoing, at any time after the
Closing Date and upon at least ten (10) days prior written notice to the Holder
(which notice shall state the principal amount to be prepaid and the proposed
prepayment date), the Maker shall have the right to prepay all or any portion of
the then-outstanding principal balance


2

--------------------------------------------------------------------------------


of this Note, together with accrued but unpaid Interest thereon, without premium
or penalty.





(b) Mandatory Prepayment. The Maker shall be required to prepay all or a portion
of the Note, as the case may be, in accordance with the following:



(i) In the event the Maker or the Guarantor receives payments under the Perfect
Commerce Note (the "Perfect Commerce Note Payments"), the Maker shall prepay all
or a portion of the then-outstanding principal amount of this Note, together
with all accrued but unpaid Interest thereon, using One Hundred Percent (100%)
of the Perfect Commerce Note Payments (or any lesser portion necessary to repay
the then-outstanding principal and interest amounts of the Notes);



(ii) In the event the Maker sells and issues any debt and/or equity securities
(the "Securities Sale") of the Maker for cash (other than Excluded Securities as
defined below), the Maker shall prepay all or a portion of the then-outstanding
principal amount of this Note, together with all accrued but unpaid Interest
thereon, using Fifty Percent (50%) of the net proceeds received by the Maker
from such Securities Sale (or any lesser portion necessary to repay the
then-outstanding principal and interest amounts of the Notes);



(iii) In the event the Maker or the Guarantor, as applicable, sells, transfers
or otherwise disposes of the SRM Business or substantially all of the SRM Assets
for cash (expressly including the sale or exclusive license of the source code
for the underlying business processes applications of the SRM Business) (in each
case, an "SRM Sale"), the Maker shall prepay all or a portion of the
then-outstanding principal amount of this Note, together with all accrued but
unpaid Interest thereon, using One Hundred Percent (100%) of the net proceeds
received by the Maker or the Guarantor, as the case may be, from such SRM Sale
(or any lesser portion necessary to repay the then- outstanding principal and
interest amounts of the Notes); and



(iv) In the event the Guarantor sells, transfers or otherwise disposes of the
whole, but not less than the whole, the Perfect Commerce Note (the "Perfect
Commerce Note Sale"), the Maker shall prepay all or a portion of the
then-outstanding principal amount of this Note, together with all accrued but
unpaid Interest thereon, using One Hundred Percent (100%) of the net proceeds
received by the Guarantor from such Perfect Commerce Note Sale (or any lesser
portion necessary to repay the then-outstanding principal and interest amounts
of the Notes).



For the purposes hereof, "SRM Business" shall mean the portion of the Maker's
and/or the Guarantor's business that provides supplier relationship management
(SRM) business process applications; "SRM Assets" shall mean the tangible and
intangible assets of the Guarantor and the Maker used in connection with the
development, operation and maintenance of the SRM Business. "Perfect Commerce
Note" shall mean the promissory notes, dated January 24, 2003, issued by eScout
LLC and eScout Acquisition LLC in favor of the Guarantor, in the aggregate
principal amount of Two Million One Hundred Eighty-Two Dollars ($2,000,182); and
"Excluded Securities" shall mean equity securities issued pursuant to employee
equity plans, agreements or arrangements, or pursuant to the conversion or
exercise, as the case may be, of preferred stock,


3

--------------------------------------------------------------------------------


warrants, options or other convertible equity of the Company existing as of the
Closing Date.





Any and all prepayments made hereunder shall be made on a pro rata basis between
this Note and the Senior Secured Non-Convertible Promissory Note, dated as of
even date herewith, issued by the Maker in the principal amount of Four Million
Dollars ($4,000,000) in favor of ComVest Investment Partners II LLC (the
"ComVest Note" and together with this Note, the "Notes"). All such prepayments
shall be applied to the interest outstanding hereunder prior to their
application to the outstanding principal amount hereof. Upon full prepayment of
this Note, the Holder shall surrender this Note for cancellation, after which
this Note shall be of no further force or effect.



4. Security Interest.

(a) Except for the ComVest Note, which shall rank equally with this Note, this
Note shall be senior in lien priority to all other indebtedness (existing or
future) of the Maker and the Guarantor (other than (i) the Permitted Liens (as
defined in the Security Agreement) and (ii) the Cambridge Indebtedness, as set
forth in more detail in the Purchase Agreement) This Note, the ComVest Note and
all other Obligations (as defined in the Security Agreement) shall be secured by
a first priority perfected lien and security interest in the SRM Assets and all
of Guarantor's rights and obligations under the Perfect Commerce Note, together
with all proceeds and products thereof (the "Collateral"), pursuant to the
Security Agreement.

(b) The Holder shall release and terminate its security interest in the
Collateral in the event the Guarantor or the Maker consummates an SRM Sale in
which the Guarantor or the Maker, as the case may be, receives net proceeds
equal to at least Four Million Dollars ($4,000,000) (the "SRM Security Interest
Release Sale") or a Perfect Commerce Note Sale (the "Perfect Commerce Note
Security Interest Release Sale") in which the Guarantor or the Maker, as the
case may be, receives net proceeds equal to at least One Million Five Hundred
Thousand Dollars ($1,500,000); provided that the Maker shall or shall cause the
Guarantor, as applicable, to notify the Holder at least five (5) days prior to
the consummation of such SRM Security Interest Release Sale or Perfect Commerce
Note Security Interest Release Sale; and provided, further, that Maker or
Guarantor, as the case may be, uses all proceeds (or such lesser amount required
to repay the Notes) of the SRM Security Interest Release Sale or the Perfect
Commerce Note Security Interest Release Sale to repay the Notes within five (5)
Business Days immediately following the consummation of such sale.

5. Conversion.

(a) In the event the Maker fails to make any payment when due hereunder (whether
on the Maturity Date or upon an Event of Default), the Holder shall have the
right to convert (the "Conversion") all or a portion of the then-outstanding
principal amount of this Note, together with all accrued but unpaid Interest
thereon, into shares (the "Conversion Shares") of common stock, par value $.0001
per share of the Maker (the "Common Stock") equal to the number obtained by
dividing the then-outstanding principal amount of this Note, together with all
accrued but unpaid Interest thereon, by the conversion price (the "Conversion
Price"), which shall be equal to Ninety-Percent (90%) of the average closing bid
price for the


4

--------------------------------------------------------------------------------


five (5) trading days immediately following the later of (i) the date of such
default and (ii) the date of issuance of any press release announcing such
default; provided, however, that such conversion shall be limited to the extent
that the number of Warrant Shares plus the number of Conversion Shares issued or
issuable to the Holders shall not exceed an aggregate of 6,653,840 shares of
Common Stock (which shall be equal to Nineteen and Nine-Tenths Percent (19.9%)
of the outstanding shares of Common Stock, as calculated immediately prior to
the Closing (the "Maximum Conversion Amount")). Any principal and Interest
amount that remains after the Conversion of up to the Maximum Conversion Amount
shall remain due and payable on the books of the Company.





(b) Mechanics of Conversion. Within five (5) Business Days of the Conversion of
this Note, the Maker shall issue to the Holder (or to the Holder's designee(s)
set forth in the Holder's conversion election) the number of Conversion Shares
to which the Holder shall be entitled upon such conversion, and shall deliver or
cause to be delivered to the Holder or such designee(s) the certificates
representing such Conversion Shares, together with a written calculation in
reasonable detail of the number of Conversion Shares issuable upon such
exercise. All Conversion Shares issued or delivered upon any conversion
hereunder shall, when issued or delivered, be duly authorized, validly issued,
fully paid and nonassessable. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal to such
fraction multiplied by the per share Conversion Price (as defined above).

(c) Taxes on Conversion. The issuance of certificates for the Conversion Shares
upon conversion of this Note shall be made without charge by the Maker to the
converting Holder for any tax in respect of the issuance of such certificates
and such certificates shall be issued in the name of, or in such names as may be
directed by, the Holder of this Note; provided, however, that neither the Maker
shall be required to pay any tax which may be payable in respect of any transfer
involved in the issuance or delivery of any such certificate in a name other
than that of the Holder of this Note, and neither the Maker nor any affiliate of
the Maker shall be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Maker or such affiliate of the Maker the amount of such tax or shall have
established to the satisfaction of the Maker or such affiliate that such tax has
been paid.

(d) Common Stock Reserved. The Maker shall, at all times during which this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued stock, for the purpose of effecting the conversion of this Note, such
number of its duly authorized shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note. Alternatively, the Maker
shall take all action necessary to cause it to be authorized to issue all
necessary securities issuable upon conversion of this Note. All shares of Common
Stock which may be issued in connection with the conversion provisions set forth
herein will, upon issuance by the Maker, be validly issued, fully paid and
non-assessable.

(e) Legend. Conversion Shares issued pursuant to this Section 5 shall be subject
to a stop transfer order and the certificate or certificates evidencing such
Conversion Shares shall bear the following legend:


5

--------------------------------------------------------------------------------


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATES SECURITIES LAWS."

6. Adjustments.





(a) Merger, Sale of Assets, etc. In the event the Maker, at any time prior to
the Maturity Date or the Conversion, (i) reorganizes (other than a combination,
reclassification, exchange or subdivision); (ii) merges or consolidates the
Maker with or into another corporation in which the Maker is not the surviving
entity, or merges with another corporation in which the Maker is the surviving
entity but the shares of the Maker's capital stock outstanding immediately prior
to the merger are converted by virtue of the merger into other property, whether
in the form of securities, cash or otherwise; or (iii) sells or transfers the
Maker's properties and assets (other than the SRM Sale) as, or substantially as,
an entirety to any other person, then, as part of such reorganization, merger,
consolidation, sale or transfer, provision shall be made so that the Holder
shall thereafter be entitled to receive upon conversion of this Note the number
of securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
securities deliverable upon exercise of this Note would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Note had been converted immediately prior to such reorganization, merger,
consolidation, sale or transfer.





(b) Declaration of Dividends, Stock Splits, etc. In the event the Maker declares
a dividend or distribution of its common stock, or effects a stock split or
reverse stock split with respect to its common stock, or issues any shares of
its common stock by reclassification of shares of its common stock, the
Conversion right of the Maker in effect on the date of such event shall be
adjusted proportionately so that the Holder thereafter shall be entitled to
receive upon exercise pursuant to the terms and conditions hereof the aggregate
number of shares of common stock that such Holder would own or be entitled to
receive after the happening of any of the events mentioned in this Section 6(b)
if this Note had been converted or exchanged immediately prior to the close of
business on the date of such event; provided, however that this Section 6(b)
shall not apply to the declaration or payment of any dividends with respect to
the dividends payable to BayStar Capital II, L.P. ("Baystar") in accordance with
the terms of the Certificate of Designations filed by the Maker in connection
with the transactions contemplated


6

--------------------------------------------------------------------------------


by that certain Securities Purchase Agreement, dated as of July 10, 2003, by and
between Baystar and the Maker.





(c) Written Notice. The Maker shall give written notice to the Holder within ten
(10) days following the consummation of any transaction within the scope of this
Section 6 and provide in such written notice a brief description of the terms
and conditions of such transaction.



(d) Minimal Adjustments. No adjustment in a Conversion Price need be made if
such adjustment would result in a change in such Conversion Price of less than
five cents ($0.05). Any adjustment of less than five cents ($0.05) which is not
made shall be carried forward and shall be made at the time of and together with
any subsequent adjustment which, on a cumulative basis, amounts to an adjustment
of five cents ($0.05) or more in a Conversion Price.



7. Events of Default. This Note shall become due and payable upon any of the
following events, herein called "Events of Default":



(a) failure of the Maker to pay the principal amount, interest or any other
amounts due under this Note as and when due;



(b) a material breach by the Maker or the Guarantor of, or the material failure
by the Maker or the Guarantor to perform, any representation, warranty, covenant
or agreement made by the Maker or Guarantor, as the case may be, in this Note,
the Purchase Agreement, the Warrant, the Security Agreement, the Pledge
Agreement, the Registration Rights Agreement, or any related contained
instrument, document or agreement (subject to any applicable cure periods);



(c) application for, or consent to, the appointment of a receiver, trustee or
liquidator for the Maker or any of its properties;



(d) filing by the Maker of a voluntary petition in bankruptcy or a petition or
an answer seeking reorganization or an arrangement with creditors;



(e) the entry against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within sixty (60) days;



(f) with respect to any instrument or agreement for borrowed money to which the
Maker is a party, (i) an event of default has occurred and has been declared by
any third party to such instrument or agreement, the amount of the declared
default exceeds Fifty Thousand Dollars ($50,000), and such third party has
accelerated any payments due under such instrument or agreement or (ii) an event
of default has occurred and has been declared by any third party to such
instrument or agreement, the amount of the declared default exceeds Three
Hundred Thousand Dollars ($300,000), and the Maker is not actively disputing
such declaration


7

--------------------------------------------------------------------------------


of default after making a good faith determination, with advise of its legal
counsel, that such amount is not due and that the Maker has valid and reasonable
defenses against non-payment of such amount.





(g) the Maker agrees to pay in full settlement of any litigation, proceeding or
action, or a judgment is entered by a court of competent jurisdiction with
respect to any litigation, proceeding or action involving the Maker (other than
any settlement entered into or judgment entered with respect to obligations
incurred by the Maker in the ordinary course of business and which were accrued
for on the balance sheet of the Maker in the ordinary course of business), of at
least Five Hundred Thousand Dollars ($500,000) in any one instance or One
Million One Hundred Thousand Dollars ($1,100,000) in the aggregate , in each
case that is not covered by any insurance maintained by the Maker.



8. Transferability. Subject to compliance with applicable federal and state
securities laws, this Note shall be transferable solely in accordance with
Section 14(a) of the Purchase Agreement. In no event may the Holder assign this
Note separate from as assignment of its rights under the Security Agreement. Any
such transfer shall be effected by the presentation of this Note to the Maker
for transfer, accompanied by a duly completed and executed Assignment Form in
the form attached hereto as Exhibit B, and an opinion of counsel of the Holder
in form reasonably satisfactory to the Maker that the transfer may be properly
made under an exemption from registration under the Securities Act of 1933, as
amended (the "Act") and applicable state securities laws. Any transfer made in
violation of this Section 8 shall be void.



9. Definitions. As used in this Note, the following term shall have the
following meaning:



"Business Day" shall mean any day except a Saturday, a Sunday, or a legal
holiday in the City of New York other than a legal holiday on which the New York
Stock Exchange is open for trading on a regular basis.

10. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing, and shall be deemed delivered upon personal
delivery or facsimile transmission, one (1) business day after being sent via a
reputable nationwide overnight courier services, or two (2) business days after
deposit in the mail addressed as follows:



If to the Maker:

COMMERCE ONE, INC.
One Market Street
Steuart Tower, Suite 1300
San Francisco, CA 94105
Attention: General Counsel
Facsimile No.: (415) 644-8750



8

--------------------------------------------------------------------------------


With a copy to:

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: N. Anthony Jeffries, Esq.
Facsimile No.: (650) 493-6811


If to the Holder:

DCC Ventures, LLC
3960 Howard Hughes Parkway, Fifth Floor
Las Vegas, NV 89109
Attention: M. Davies




With a copy to:




Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue, 14th Floor
New York, NY 10166
Attention: Alan I. Annex, Esq.
Facsimile No.: (212) 801-6400



Either party may change by notice the address to which notices to it are to be
addressed.



11. Successors and Assigns. All covenants, agreements and undertakings in this
Note by or on behalf of any of the parties shall bind and inure to the benefit
of the respective successors and assigns of the parties.



12. Governing Law. This Note shall be governed by, construed under and
interpreted and enforced in accordance with laws of the State of New York,
without giving effect to principles of choice of law. Any action or proceeding
arising out of or relating to this Note shall be commenced in a federal or state
court having competent jurisdiction in the State of New York, and for the
purpose of any such action or proceeding, each of the parties and any assignees
thereof submits to the personal jurisdiction of the State of New York. The
parties hereby irrevocably consents to the exclusive personal jurisdiction of
any state or federal court for New York County in the State of New York or the
Southern District of New York. The parties hereby waive any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Note.

13. Remedies. The Maker stipulates that the remedies at law of the Holder in the
event of any default or threatened default by the Maker in the performance of or
compliance with any of the terms of this Note are not and will not be adequate,
and that such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.


9

--------------------------------------------------------------------------------




14. Amendments. The terms and provisions of this Note may not be modified,
altered or amended except in accordance with Section 9 of the Security
Agreement.



15. Headings. The descriptive headings of the several paragraphs of this Note
are inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Maker has executed this Note and has delivered it to the
Holder, on the day and year first above written.



COMMERCE ONE, INC.



 

By:  /s/ Charles Boynton

Name: Charles Boynton

Title: Chief Financial Officer



 

ACKNOWLEDGED AND AGREED TO BY:



COMMERCE ONE OPERATIONS, INC.



 

By: /s/ Charles Boynton

Name: Charles Boynton

Title: Chief Financial Officer




11

--------------------------------------------------------------------------------


Exhibit A



 

FORM OF CONVERSION NOTICE



 

 

TO: Commerce One, Inc.



The undersigned owner of the Senior Secured Non-Convertible Promissory Note,
dated December ___, 2003 (the "Note"), issued by Commerce One, Inc. (the
"Maker") hereby irrevocably exercises the option to convert $_______________ of
the principal amount of and accrued and unpaid interest on the Note into
Conversion Shares, in accordance with the terms of the Note. The undersigned
directs that the Conversion Shares issuable and certificates therefor (to the
extent that certificates evidencing Conversion Shares are then being issued by
the Maker) deliverable upon the exchange, be issued in the name of and
delivered, if appropriate, to the undersigned unless a different name has been
indicated below.



The undersigned also hereby represents that the representations and warranties
provided by the undersigned in Section 6 of the Purchase Agreement are true and
correct in all material respects as if made on and as of the date hereof.



Dated: _____________________



Signature: _______________________



 

 

 

Please issue Conversion Shares

to the following individual or entity, if different from above:



Name: ___________________________

Address: ___________________________

___________________________

___________________________

___________________________

(including zip code)



Social Security Number

or EIN Number: ___________________________




12

--------------------------------------------------------------------------------


Exhibit B



ASSIGNMENT



 

FOR VALUED RECEIVED, the undersigned Holder of the attached Senior Secured
Non-Convertible Promissory Note (the "Note") issued by Commerce One, Inc. (the
"Maker") hereby sells, assigns and transfers unto the persons below, all right,
title and interest of the undersigned in and to the obligations evidenced by the
Note, and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to transfer the Note on the books of the Maker with full power
of substitution in the premises.



Dated: _________________________



 

 

 

Signature: ________________________



Fill in for new Registration of Note:



_________________________________

Name of Noteholder



 

Address of Noteholder: __________________________

__________________________

__________________________


13

--------------------------------------------------------------------------------
